Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 2 fails to show the position sensor 58.  Figure 3 is objected to because it is unclear how the spring 66 and the spring plate 67 interact with the manual release mechanism 62 since the motor 61 is disposed therebetween.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor output must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-9, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the spring being . . . the cargo door” on lines 2-3 of claim 5 render the claims indefinite because it is unclear how the spring 66 is able to bias the output of the motor and the coupler to both engage the torsion assembly.  Note that the manual release is disposed between the motor 61 and the motor coupler.  
	Recitations such as “the proximity” on line 4 of claim 7 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the fully open position” on line 4 of claim 9 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the spring being . . . door torsion assembly” on lines 2-3 of claim 15 render the claims indefinite because it is unclear how the spring 66 is able to bias the output of the motor and the coupler to both engage the torsion assembly.  Note that the manual release is disposed between the motor 61 and the motor coupler.  
	Recitations such as “the proximity” on line 4 of claim 17 render the claims indefinite because they lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al. (US 2006/0119132) in view of Orton et al. (US 2007/0256797).  Rivers et al. discloses a door operator assembly 111, 115 configured to raise and lower a cargo door 113 of a cargo enclosure 12, the assembly comprising: 
a power and control unit configured to be mounted on an exterior of the cargo enclosure, the power and control unit comprising: 
a motor 34 in communication with a power source 82, the motor comprising an output 36 configured to operatively connect to a torsion assembly of the cargo door; 
a coupler 52 configured to operatively connect the output 36 of the motor 34 to the torsion assembly of the cargo door (claim 1);
further comprising an operating switch 66 configured to be disposed on the exterior of the cargo enclosure, the operating switch being in communication between the power source 82 and a control circuit 56 and configured to be actuated to activate the motor to raise or lower the cargo door (claim 2).
Rivers et al. is silent concerning an electrical control circuit and a unit enclosure.
However, Orton et al. discloses a door operator assembly comprising a control circuit 130 configured to relay electrical power from a power source (the alternator or battery of the vehicle) to a motor 320; and a unit enclosure 310 configured to house the motor 320 on the exterior of the cargo enclosure (claim 1);
wherein a power and control unit 128 further comprises a manual release mechanism 330 configured to actuate a coupler 330 to operatively connect and disconnect an output of the motor 320 and a torsion assembly of the cargo door (claim 3);
wherein the manual release mechanism 330 is disposed in a unit enclosure (labeled below) between an output 324 of the motor 320 and a coupler 330 (claim 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Rivers et al. with an electrical power source and enclosure, as taught by Orton et al., to enable a user to reduce the complexity of the operator assembly and to protect the motor, respectively.
	With respect to claim 6, Rivers et al. discloses a mounting plate 38 configured to be fastened to the exterior of the cargo enclosure and Orton et al. discloses a cover (labeled below).
	With respect to claim 10, the cargo enclosure is a vehicle cargo enclosure and the power source is a vehicle power source.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al. (US 2006/0119132) in view of Vincenzi (US 5698073).  Rivers et al. 
discloses a door operator assembly 111, 115 configured to raise and lower a cargo door 113 of a cargo enclosure 12, the assembly comprising: 
a power and control unit configured to be mounted on an exterior of the cargo enclosure 12, the power and control unit comprising: 
a motor 34 in communication with a power source 82, the motor comprising an output 36 configured to operatively connect to a torsion assembly of the cargo door; 
a coupler 52 configured to operatively connect the output 36 of the motor 34 to the torsion assembly of the cargo door (claim 1).
Rivers et al. is silent concerning an electrical control circuit and a unit enclosure.
However, Vincenzi discloses a door operator assembly comprising a control circuit (not shown, but see lines 62-65) configured to relay electrical power from a power source to a motor 38 and a unit enclosure 48 configured to house the motor on an exterior of a cargo enclosure (claim 1);
wherein a power and control unit 10 further comprises a manual release mechanism 46 configured to actuate a coupler 108 to operatively connect and disconnect an output 44 of the motor 38 and the torsion assembly of the cargo door (claim 3);
	wherein the manual release mechanism comprises a lever 116 and a spring 112 retained by a spring plate (labeled below), the spring 112 being configured to bias the output of the motor 44 and the coupler 108 to engage the torsion assembly of the cargo door (claim 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Rivers et al. with an electrical power source and enclosure, as taught by Vincenzi, to enable a user to reduce the complexity of the operator assembly and to protect the motor, respectively.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al. in view of Orton et al. as applied to claims 1-4, 6 and 10 above, and further in view of Mullet et al. (US 2011/0032073).  Mullet et al. discloses lower 68b and upper 68a limit switches in communication with a power and control unit 30 and a door indicator 67 configured to be positioned on a door 12, wherein the lower and upper limit switches are configured to detect the proximity of the door indicator 67 and thereby detect a position of the door 12 and to deactivate a motor 60 as the door approaches a fully open position or a fully closed position (claim 7);
wherein the lower 68b and upper 68a limit switches comprise magnetic limit switches, and the door indicator comprises a magnetic sensor or plate as set forth on lines 15-18 of paragraph 48 (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Rivers et al., as modified above, with limit switches, as taught by Mullet et al., to shut off the motor when the door has reached its upper and lower positions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al. in view of Orton et al. as applied to claims 1-4, 6 and 10 above, and further in view of Burgess (US 5864134).
Burgess discloses a pusher assembly 28 configured to be disposed in an interior of the cargo enclosure, the pusher assembly comprising a spring-loaded plunger 34 configured to engage an end of the cargo door when the cargo door is in the fully open position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Rivers et al., as modified above, with a pusher assembly, as taught by Burgess, to provide a means for determining when the cargo door is in the fully opened position in order to turn off the motor when the door is fully opened.

Claims 11-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al. (US 2006/0119132) in view of Orton et al. (US 2007/0256797)  Rivers et al. discloses a cargo enclosure 12, comprising:
a plurality of walls 16, 18 and 20 defining an interior and an exterior of the cargo enclosure 12; 
a cargo door 113 movable between a fully open position and a fully closed position; 
a set of tracks 115 supporting the cargo door on the cargo enclosure for movement between the fully open position and the fully closed position; 
a door torsion assembly 217 disposed on the cargo enclosure and configured to apply torque to the cargo door 113 to facilitate movement of the cargo door from the fully closed position to the fully open position; and 
a door operator assembly configured to raise and lower the cargo door, the door operator assembly comprising: 
a power and control unit mounted on an exterior of the cargo enclosure, the power and control unit comprising: 
a motor 34 in communication with a power source 82, the motor comprising an output 36 configured to be operatively connected to the door torsion assembly; 
a coupler 52 configured to operatively connect the output of the motor to the door torsion assembly, the coupler extending through one of the plurality of walls of the cargo enclosure to engage the door torsion assembly (claim 11);
wherein the door operator assembly further comprises an operating switch 66 disposed on the exterior of the cargo enclosure, the operating switch being in communication between the power source 82 and a control circuit 56 and configured to be actuated to activate the motor to raise or lower the cargo door (claim 12).
Rivers et al. is silent concerning an electric control circuit and a unit enclosure.
However, Orton et al. discloses a door operator assembly comprising a control circuit 130 configured to relay electrical power from a power source (the alternator or battery of the vehicle) to a motor 320; and a unit enclosure 310 configured to house the motor 320 on the exterior of the cargo enclosure (claim 11);
wherein a power and control unit 128 further comprises a manual release mechanism 330 configured to actuate a coupler 330 to operatively connect and disconnect an output of the motor 320 and a torsion assembly of the cargo door (claim 13);
wherein the manual release mechanism 330 is disposed in a unit enclosure (labeled below) between an output 324 of the motor 320 and a coupler 330 (claim 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Rivers et al. with an electrical power source and enclosure, as taught by Orton et al., to enable a user to reduce the complexity of the operator assembly and to protect the motor, respectively.
	With respect to claim 16, Rivers et al. discloses a mounting plate 38 fastened to the exterior of the cargo enclosure and Orton et al. discloses a cover (labeled below).
	With respect to claim 20, the cargo enclosure is configured to be mounted on a vehicle chassis, and the power source is a vehicle power source.

Claims 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al. (US 2006/0119132) in view of Vincenzi (US 5698073).  Rivers et al. discloses a cargo enclosure 12, comprising:
a plurality of walls 16, 18 and 20 defining an interior and an exterior of the cargo enclosure 12; 
a cargo door 113 movable between a fully open position and a fully closed position; 
a set of tracks 115 supporting the cargo door on the cargo enclosure for movement between the fully open position and the fully closed position; 
a door torsion assembly 217 disposed on the cargo enclosure and configured to apply torque to the cargo door 113 to facilitate movement of the cargo door from the fully closed position to the fully open position; and 
a door operator assembly configured to raise and lower the cargo door, the door operator assembly comprising: 
a power and control unit mounted on an exterior of the cargo enclosure, the power and control unit comprising: 
a motor 34 in communication with a power source 82, the motor comprising an output 36 configured to be operatively connected to the door torsion assembly; 
a coupler 52 configured to operatively connect the output of the motor to the door torsion assembly, the coupler extending through one of the plurality of walls of the cargo enclosure to engage the door torsion assembly (claim 11).
Rivers et al. is silent concerning an electric control circuit and a unit enclosure.
However, Vincenzi discloses a door operator assembly comprising a control circuit (not shown, but see lines 62-65) configured to relay electrical power from a power source to a motor 38 and a unit enclosure 48 configured to house the motor on an exterior of a cargo enclosure (claim 11);
wherein a power and control unit 10 further comprises a manual release mechanism 46 configured to actuate a coupler 108 to operatively connect and disconnect an output 44 of the motor 38 and the torsion assembly of the cargo door (claim 13);
	wherein the manual release mechanism comprises a lever 116 and a spring 112 retained by a spring plate (labeled below), the spring 112 being configured to bias the output of the motor 44 and the coupler 108 to engage the torsion assembly of the cargo door (claim 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Rivers et al. with an electrical power source and enclosure, as taught by Vincenzi, to enable a user to reduce the complexity of the operator assembly and to protect the motor, respectively.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al. in view of Orton et al. as applied to claims 11-14, 16 and 20 above, and further in view of Mullet et al. (US 2011/0032073).  Mullet et al. discloses lower 68b and upper 68a limit switches in communication with a power and control unit 30 and a door indicator 67 positioned on a door 12, wherein the lower and upper limit switches are configured to detect the proximity of the door indicator 67 and thereby detect a position of the door 12 and to deactivate a motor 60 as the door approaches a fully open position or a fully closed position (claim 17);
wherein the lower 68b and upper 68a limit switches comprise magnetic limit switches, and the door indicator comprises a magnetic sensor or plate as set forth on lines 15-18 of paragraph 48 (claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Rivers et al., as modified above, with limit switches, as taught by Mullet et al., to shut off the motor when the door has reached its upper and lower positions.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al. in view of Orton et al. as applied to claims 11-14, 16 and 20 above, and further in view of Burgess (US 5864134).
Burgess discloses a pusher assembly 28 configured to be disposed in an interior of the cargo enclosure, the pusher assembly disposed adjacent to an upper end of at least a track 14a, the pusher assembly comprising a spring-loaded plunger 34 configured to engage an end of a cargo door when the cargo door is in the fully open position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Rivers et al., as modified above, with a pusher assembly, as taught by Burgess, to provide a means for determining when the cargo door is in the fully opened position in order to turn off the motor when the door is fully opened.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634